DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed March 23, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-22 are pending.
4.	In the reply filed on April 5, 2021, applicant elected Group II, now claims 5 and 19-22, without traverse.
4.	Claims 1-4 and 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 5 and 19-22 are examined on the merits.

Claim Objections
6.	Claim 5 is objected to because of the following informalities:  the claim does not end in a period.  Appropriate correction is required.
7.	Claim 20 is objected to because of the following informalities:  “Acrochaetiacea” is misspelled as “Acrochatiacea”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
8.	Claims 5 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the amendment to claim 5 to recite that the composition is in the form of an emulsion, microemulsion, nanoemulsion, or particle encapsulating the glycolic extract overcomes this rejection because these compositions have a markedly distinct structure from the naturally occurring product.  The examiner agrees that the emulsion, microemulsion, and nanoemulsion formulations overcome the rejection.  However, the claim does not recite particles that encapsulate the glycolic extract.  The claim simply recites “particles.”  Particles are naturally occurring with the algae and the extract of the algae.  Thus, the limitation of “particles” is not considered to lend a structurally distinct characteristic to the natural product.  Amending “particles” to state “particles that encapsulate the glycolic extract” would overcome this rejection.
In regarding to new claims 19-22, the algae claimed in these claims are naturally occurring algae.  As discussed in the previous Office action, glycolic extracts from these naturally occurring products are not considered to be markedly distinct from the glycolic soluble components which naturally occur in the algae (see paragraph 7 of the previous Office action).  Thus, claims 19-22 are also considered to be directed to patent ineligible subject matter for the same reasons discussed above regarding “particles” and the reasoning set forth in the previous Office action.

Claim Rejections - 35 USC § 102/103

9.	Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE 202007012678 U1 (English translation) for the reasons set forth in the previous Office action with supporting evidence supplied by ITIS report on Palmaria palmata (https://www.itis.gov/servlet/SingleRpt/SingleRpt?search_topic=TSN&search_value=12842#null – accessed 6/2022).
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that DE ‘678 does not teach the amended claims because the reference teaches the use of Palmaria palmata which is not a member of subclass Nemaliophycidae.  However, this argument is not persuasive because P. palmata is a member of the subclass Nemaliophycidae (see ITIS report).  Therefore, the reference is still considered to teach amended claim 5 for the reasons of record.  In addition, the reference teaches that the composition in the form of a cream, ointment, or shampoo which are emulsions (see paragraph 16).

Claim Rejections - 35 USC § 103
10.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 202007012678 U1 (English translation) in view of Luening (DE 102013200056 B3 – English translation) for the reasons set forth in the previous Office action.
	Applicant argues this rejection in combination with the rejection based on DE ‘678 alone.  Thus, the response to these argument can be found above.
11.	Claim(s) 5 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 09-301821 A, translation provided herein), as evidenced by WoRMS taxon detail for Rhodochorton ("WoRMS Rhodochorton". Updated on: 2012-07-04. [Retrieved from the Internet on: 2020-01-04]. Retrieved from: <URL:http://www.marinespecies.org/aphia.php?p=taxdetails&id=143801> . (Year: 2012)).
	Ando teaches a method of obtaining an extract of an algae, wherein the algae can be red algae from Florideae or more specifically Rhodochorton (see e.g. paragraphs 0011 and 0012).  Rhodochorton is a synonym of Acrochaelium (see WoRMS taxon detail for Rhodochorton).  Ando teaches obtaining the algae, extracting the algae with water and butylene glycol or propylene glycol, and then filtering the extract from the solids (which reads on separating into immiscible phases).  The reference also teaches that the extract can be dried to a powder or crushed prior to extraction with the solvent (see paragraphs 0013 and 0048).  The reference teaches that the extract is formulated into emulsions, powders, or granules (see paragraphs 43 and 44).
The reference does not specifically teach the extract is made in a manner identical to that claim in claim 5.  However, claim 5 is a product-by-process claims.  Regarding product-by-process claims, note that MPEP § 2113 states that: 
[w]hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 35 U.S.C. 102 or 35 U.S.C. 103 of the statute is appropriate…A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972) ; In re Fessmann, 180 USPQ 324 (CCPA1974)… Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 

Ando suggests making an extract from the same algae as claimed using the same solvents as claimed.  In addition, the reference extract also has the cosmetic properties.  Thus, the extract suggested by Ando reasonably appears to be the same as the claimed extract because they are from the same algae, extracted with the same solvent, and have the same pharmaceutical properties. Therefore, in the absence of evidence to the contrary, the reference extract reasonably appears to be the same as the claimed extract despite slight differences in the manner in which is the extract is made.

Terminal Disclaimer
12.	The terminal disclaimer filed on November 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/564,624 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.
Please note that power of attorney can be given to customer number, wherein all practitioners listed under the customer number have power of attorney. If power of attorney is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having power of attorney. If the applicant is a juristic entity (e.g., corporation), a representative of the applicant cannot sign the terminal disclaimer unless it is established that the representative is a party authorized to act on behalf of the applicant.

Double Patenting
13.	Claims 5 and 19-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,224,627 (Application No. 15/564,624). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘627 are drawn to a method for making a glycolic extract from Acrochaetium moniliforme using the same step recited in the current claims.
	Applicant has filed a terminal disclaimer to overcome this rejection.  However, the terminal disclaimer is not proper for the reasons set forth above.  Thus, the rejection is maintained.

14.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655